FILED
                            NOT FOR PUBLICATION
                                                                             JUN 29 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


PATRICK ANTHONY PRINCE, AKA                      No.   15-73652
Nkomo Mugabe Levene, AKA Tafari
Williams,                                        Agency No. A076-022-830

              Petitioner,
                                                 MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 14, 2018
                             San Francisco, California

Before: SCHROEDER and GOULD, Circuit Judges, and DU,** District Judge.

      Petitioner Patrick Anthony Prince, a native and citizen of Jamaica, petitions

for review of the Board of Immigration Appeals’ (BIA) order affirming the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Miranda M. Du, United States District Judge for the
District of Nevada, sitting by designation.
Immigration Judge’s (IJ) decision denying his applications for withholding of

removal and protection under the Convention Against Torture (CAT). Our

appellate jurisdiction rests on 8 U.S.C. § 1252(a)(1), and we deny the petition.

      Substantial evidence supports the BIA’s conclusion that Petitioner has failed

to establish a nexus between the harm he suffered and a protected ground. See

Barajas-Romero v. Lynch, 846 F.3d 351, 358–60 (9th Cir. 2017); Sangha v. I.N.S.,

103 F.3d 1482, 1486–87 (9th Cir. 1997). Petitioner argues he was, and will

continue to be, subject to persecution because of his father’s support for Michael

Manley and the People’s National Party (PNP). But Petitioner offered little detail

about his father’s political support, and the only evidence in the record

documenting his father’s activities in Jamaica described his involvement in a

bloody gang dispute dating back decades. The record does not compel the

conclusion that Petitioner’s imputed political opinion was a reason for the harm he

suffered. See Barajas-Romero, 846 F.3d at 360. Petitioner has similarly failed to

show that he would be threatened in the future because of an imputed political

opinion.

      Substantial evidence also supports the BIA’s conclusion that Petitioner has

failed to show a likelihood of future torture carried out or acquiesced in by

Jamaican officials. Petitioner acknowledged that police shot his brother believing


                                           2
he was a thief, and he testified that his half-brother was accidentally killed by the

police when they were chasing after someone else. Petitioner further testified that

in most of his own encounters with violent attackers he was unable to identify the

perpetrators and declined to report the events to the police. Petitioner has failed to

show that he would be tortured upon return or that the police would be “unable or

unwilling” to oppose any future attacks. See Garcia-Milian v. Holder, 755 F.3d
1026, 1034 (9th Cir. 2014).

      PETITION DENIED.




                                           3